           Case 2:18-cv-05385-CDJ Document 18 Filed 10/30/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KEVIN EARLE,                                    :
     Petitioner,                                :                     CIVIL ACTION
                                                :                     NO. 18-5385
                v.                              :
                                                :
BARRY SMITH, et al.,                            :
    Respondents.                                :

                                             ORDER

         AND NOW, this 29th day of October, 2020, upon consideration of the Petition for Writ of

Habeas Corpus (ECF No. 1), and the Report and Recommendation of United States Magistrate

Judge Jacob P. Hart (ECF No. 15), to which no objections have been filed, 1 it is hereby

ORDERED as follows:


    1. The Report and Recommendation is APPROVED and ADOPTED.

    2. The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT PREJUDICE.

    3. A certificate of appealability shall NOT ISSUE, as Petitioner has shown neither the
       denial of a federal constitutional right, nor that reasonable jurists would disagree with this
       Court’s disposition of his claims.

    4.   The Clerk of Court shall mark this matter CLOSED.
                                                              BY THE COURT:

                                                              /s/ C. Darnell Jones, II
                                                              C. Darnell Jones, II J.


1
  The Court notes that Petitioner did file a document after the Report and Recommendation
(“R&R”) was issued, which he styled as a “Notice” to the Court of what he alleges is the
continuation of his “inadequate, ineffective, and inordinately delayed state PCRA collateral
proceedings.” (ECF No. 17 at 1.) Petitioner’s “Notice” does not constitute an objection to the
R&R in either form or substance, as, in it, Petitioner does not even attempt to argue that any
error was made in the R&R; indeed, it does not mention the R&R at all. It also mentions nothing
that calls into question the logic underlying Judge Hart’s Recommendation. Accordingly, even if
Petitioner had styled his filing as an “Objection” to the R&R, the result would be the same.
